      Case 1:21-cv-01508-VEC Document 25 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MATTEL, INC.,

                              Plaintiff                 USDC SDNY
                       v.                               DOCUMENT
                                                        ELECTRONICALLY FILED
 ANIME CARDS STORE, ATSELL STORE,                       DOC #:
 BANDAITOMY STORE, BEYON STORE, CAPITAL                 DATE FILED: 8/5/2021
 INDUSTRIAL LIMITED, CARD GAME TOY STORE,
 DEFORMATION WORLD STORE, DINOSAURMODEL
 TOY STORE, DONGGUAN LING GAN GRAPHIC
 DESIGN CO., LTD., EVERYTHING STORE, GUANGXI
 WOONCAI TRADING CO., LTD., GUANGZHOU
 YINGNISI TRADING CO., LTD., GUANGZHOU YUHUA
 PLAYING CARDS CO., LTD., HONGYUE TOY STORE
 STORE, HUIZHOU DANCHEN INDUSTRIAL CO., LTD.,
 HUNAN LOUDI BOSERA TRADING CO., LTD.,
 JANEMEMORY STORE, JIANGSU HONGYUAN PAPER
 PRODUCTS CO., LTD., KIDS INTEREST STORE,
 MAGICTOYWORLD STORE, MODEL CITY STORE,
 MUFUAZ STORE, PRESTIJ HOMES STORE,
 SHANDONG GREEN INTERNATIONAL TRADE CO.,               21-CV-1508 (VEC)
 LTD., SHANTOU CHENGHAI WEIFAN TOYS
 FACTORY, SHAOXING HUAGU IMP. & EXP. CO., LTD.,            ORDER
 SHENGZHOU KAILE RECREATION CO., LTD.,
 SHENZHEN SHENGKEN TECHNOLOGY CO., LTD.,
 SHOP5440279 STORE, SHOP900242407 STORE,
 SHOP900245403 STORE, SHOP910716127 STORE,
 SHOP910719071 STORE SHOP910905040 STORE,
 SHOP911134294 STORE, SHOPPOKEMON STORE, SI MI
 DA DANG 001 STORE, SIRMAK GLOBAL STORE, THE
 ROAD TO HAPPINESS STORE, THE TOY STORE,
 TOMY TOY STORE, USEFUL INTERESTING STORE,
 WENZHOU KAIWO CRAFT & GIFT CO., LTD.,
 WENZHOU SHANJIA HANDICRAFT CO., LTD., WUXI
 XINFDA INTERNATIONAL CORP., XIAMEN HONGJU
 PRINTING INDUSTRY & TRADE CO., LTD., IAMEN
 NATRUAL PACKING INDUSTRIAL LTD, XIAMEN
 YICHENFENG INDUSTRY & TRADE CO., LTD., XIANG
 HE TOY STORE, YANGZHOU JUMBAY
 INTERNATIONAL TRADING CO., LTD., YICLL YICNN
 STORE and ZHEJIANG G STAR TRADING LIMITED,

                                          Defendants
         Case 1:21-cv-01508-VEC Document 25 Filed 08/05/21 Page 2 of 2




VALERIE CAPRONI, United States District Judge:

       WHEREAS on February 17, 2021, Plaintiff commenced this action (Dkt. 1);

       WHEREAS on March 19, 2021, the Court granted Plaintiff’s motion for a preliminary

injunction (Dkt. 6);

       WHEREAS no Defendant has appeared or answered the complaint;

       WHEREAS Plaintiff has voluntarily dismissed JANEMEMORY STORE and

YANGZHOU JUMBAY INTERNATIONAL TRADING CO., LTD., (Dkts. 19, 21);

       IT IS HEREBY ORDERED that no later than August 16, 2021, Plaintiff must apply for

default judgment against the remaining Defendants, consistent with the procedures described in

Attachment A to the Undersigned’s Individual Practices in Civil Cases.



SO ORDERED.
                                                   _________________________________
Date: August 5, 2021                               VALERIE CAPRONI
      New York, NY                                 United States District Judge




                                               2
